DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment submitted on 01/28/2021 has been entered.  Claims 1, 3, 5, 8 and 11 have been amendment and claims 2, 4, 6 and 7 have been canceled.  Therefore, claims 1, 3, 5 and 8-11 are now pending in the present application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Maeda (US 7,810,619 B2).
Regarding claim 1, Maeda discloses a tubular member (51 in figs. 8-10) comprising: 
a tubular main body part (39 in fig. 10); and 

the three or more protrusions include a plurality of press-fit protrusions (52) and at least one auxiliary protrusion (29) having a radial height lower than a radial height of the press-fit protrusions (in this case, the examiner considering two of the press-fit protrusions (52) and four of the other protrusions (29)), and 
the tubular member (51) is configured to be mounted on an outer circumference of an outer shell of a shock absorber (2, 5) in state where the press-fit protrusions (52) are pushed against the outer circumference of the outer shell (note col. 9, lines 4-23), 
the press-fit protrusions (52) are configured such that a diameter of a circle that connects vertices of the press-fit protrusions is smaller than an outer diameter of the outer shell, and have an interference margin that can be obtained a tightening force that the tubular member does not come off from the outer shell (note col. 8, line 24 to col. 9, line 23), and 
in a state of being mounted on the outer circumference of the outer shell, the auxiliary protrusion (29) abuts with the outer circumference of the outer shell (note col. 8, line 24 to col. 9, line 23). 
Re-claim 3, Maeda discloses a side at which the outer shell is inserted into the main body part is an inlet side (note the bottom end portion of the tubular member 51 as shown in fig. 8), and 
an end portion on the inlet side of a portion being highest of the auxiliary protrusion (29a in fig. 10) in a radial height is positioned closer to the inlet side than an end portion on the inlet side of the a portion being highest of the press-fit protrusions (52a) in a radial height.
Re-claim 5, Maeda discloses the total number of the protrusions is an even number, and 
the press-fit protrusions (52) and the auxiliary protrusions (29) are arranged alternately in a circumferential direction (in this case, the examiner considering two of the press-fit protrusions (52) and three of the other protrusions (29)).
Re-claim 11, Maeda discloses a shock absorber (note fig. 1) comprising: 
a shock absorber main body having an outer shell (2), and 
a rod (10) inserted into the outer shell; and the tubular member according to claim 1 mounted on an outer circumference of the outer shell.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mrugalla et al. (US 2013/0043625 A1) in view of Maeda (US 7,810,619 B2).

 claims 1, 3, 5 and 8-11, Mrugalla et al. discloses a shock absorber (figs. 1-3) comprising a tubular member (4 in fig. 3) having an end portion (8) protruding from the main body part toward the radial outer circumferential side of the tubular member and supporting an end of a dust boot (3) and a bottom part (note the top end portion of the tubular member 4) where a bump cushion (40) abuts when the shock absorber is most contracted.  
Mrugalla et al. fails to disclose a plurality of press-fit protrusions and auxiliary protrusions as recited in the claims.  
However, Maeda discloses a tubular member (51 in figs. 8-10) comprising: a tubular main body part (39 in fig. 10); and 
three or more protrusions (29, 52) provided at different positions in a circumferential direction of an inner circumference of the main body part, wherein 
the three or more protrusions include a plurality of press-fit protrusions (52) and at least one auxiliary protrusion (29) having a radial height lower than a radial height of the press-fit protrusions (in this case, the examiner considering two of the press-fit protrusions (52) and four of the other protrusions (29)), and 
the tubular member (51) is configured to be mounted on an outer circumference of an outer shell of a shock absorber (2, 5) in state where the press-fit protrusions (52) are pushed against the outer circumference of the outer shell (note col. 9, lines 4-23), 
the press-fit protrusions (52) are configured such that a diameter of a circle that connects vertices of the press-fit protrusions is smaller than an outer diameter of the outer shell, and have an interference margin that can be obtained a tightening force that the tubular member does not come off from the outer shell (note col. 8, line 24 to col. 9, line 23), and 
in a state of being mounted on the outer circumference of the outer shell, the auxiliary protrusion (29) abuts with the outer circumference of the outer shell (note col. 8, line 24 to col. 9, line 23). 
.        

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5 and 8-11 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657